AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


 Ameen Abdullah Muhammad also known as Ex-rel
 Ameen Abdullah Muhammad also known as Ameen
           Abdullah Muhammad-Bey,
                   Plaintiff
                                                                    )
                      v.                                                    Civil Action No.        1:19-cv-00312-DCC
                                                                    )
                                                                    )
                                                                    )
  John Kozelski Public Defender; Julie J. Armstrong
                                                                    )
     Clerk of Court; Al-Cannon Detention Center
    Charleston County Sheriff Department; Coastal
     Carolina Occupational Health Medical Staff,
                      Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Ameen Abdullah Muhammad also known as Ex-rel Ameen Abdullah Muhammad also known as
Ameen Abdullah Muhammad-Bey, shall take nothing of the defendants, John Kozelski Public Defender; Julie J.
Armstrong Clerk of Court; Al-Cannon Detention Center Charleston County Sheriff Department and Coastal Carolina
Occupational Health Medical Staff, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the complaint.

Date: May 13, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
